DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 23 September 2020.  Claims 1-11, 14-16, and 18-20 are pending.  
	Please note that the examiner of record has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 14-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pettiross et al. (US 2006/0224989 A1, hereinafter Pettiross) in view of Kinsella (US 2012/0124079 A1), further in view of Cruz Moreno et al. (US 9354767 B2, hereinafter Cruz Moreno), further in view of Anderson et al. (US Publication 2003/0189597 A1), hereinafter Anderson.
As to claim 1, Pettiross discloses a method performed by a computer processing system, the method comprising (see ¶ 0001, showing the method performed by a computing system): 
associating a first workspace with a first graphical object of a workspace widget, the workspace widget being provided to a user through a graphical user interface (GUI) (see Fig. 2, ¶ 0045-0048, showing the mechanism whereby a workspace such as workspace 203d on display 201 is associated with a workspace widget (or referred to as an application window tile) 213b in taskbar 210);

providing the second workspace to the user through the GUI (see Fig. 2, ¶ 0045-0048, and flowchart Fig. 7, ¶ 0064, showing the mechanism whereby in steps 707 and 709 of Fig. 7 a new window is created in the workspace and a window tile is associated with the new application window); 
and in response to creation of the second workspace (see Fig. 2, ¶ 0045-0048, and flowchart Fig. 7, ¶ 0064, showing the mechanism whereby in response to the input to create an application window (Fig. 7, step 705), the application window is created and a window tile associated with the window is also created (Fig. 7, step 707) and the window tile is placed in the window tile area (Fig. 2, 210)): 
While Pettiross discloses creating and managing windows and window tiles which correspond to creating workspaces and managing workspace widgets, as discussed above, the reference does not appear to explicitly recite:
saving the first workspace, the saving including automatically generating a first workspace name and using the first workspace name for saving the first workspace, but the teachings of Kinsella can be relied upon for such (Kinsella discloses automatic generation of filenames, including a relevant name as part of the filename, such as a calendar entry or contact name, at ¶ 0036),
wherein the first workspace name is based on a history of workspace names provided by the user, wherein the workspace names provided by the user are for workspaces that are similar to the first workspace, but the teachings of Kinsella can be relied upon for such (the generated filename may use prior user-entered data as a part of the filename, such as a calendar entry or contact, at ¶ 0036-0037, or related to a user pre-defined geographical area, at ¶ 0038),
wherein the first workspace name is further generated based on applications that are currently open within the first workspace, but the teachings of Kinsella can be relied upon for such (Kinsella discloses utilizing dynamic information as part of a filename, such as the current date, time, or location.  See Figs. 6-7, ¶ 0046, and ¶ 0050.  While Kinsella does not explicitly disclose including open applications as part of the filename, such information is analogous to the dynamic information shown in Figs. 6-7, and would have been obvious to include in a filename for a workspace.  See Kinsella, ¶ 0049, which allows for the addition of any relevant, user-selectable information to be included as part of a filename).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross with the teachings of Kinsella to provide a mechanism for using historical data for naming objects such as files, workspaces, or folders. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kinsella of providing a mechanism to manage naming conventions through the use of history of changes that are monitored by the workspace system with a reasonable expectation of success. The motivation to combine the teachings of Pettiross with the teachings of Kinsella would be to efficiently organize and save data to a user’s device without having to spend extra time renaming a file with relevant terms to assist in organization.  See Kinsella, ¶ 0026.
Although Pettiross in view of Kinsella disclose creating, saving and managing workspaces, they do not appear to explicitly recite: 
moving the first graphical object from a first position in the workspace widget to a second position in the workspace widget, but the teachings of Cruz Moreno can be relied upon for an explicit showing of this limitation (see Fig. 5 and col. 6, lines 35-61, showing the mechanism whereby the placement of a newly created workspace widget, which in this case is a visual tab can be configured to be positioned to the leftmost position in the graphical user interface and consequently the tab in the original leftmost position is shifted to the right. Cruz Moreno 
and adding a second graphical object to the workspace widget at the first position, the second graphical object being associated with the second workspace, but the teachings of Cruz Moreno can be relied upon for an explicit showing of this limitation (see Fig. 5, and col. 6, lines 35-61, showing the mechanism whereby the application associated with the second graphical object is associated with the leftmost tab in the user interface and the workspace widget or tab associated with the first graphical object is shifted one spot to the right. Although Cruz Moreno does not explicitly identify workspace widgets, one of ordinary skill in the art would agree that the adding of a tab vice a widget discloses the mechanism of adding a graphical object to a first position in the user interface the first position being the position occupied by the first graphical object or tab in this case).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross in view of Kinsella with the teachings of Cruz Moreno to provide a mechanism for customizing the ordering of components in a graphical user interface that contain multi document components, groups, and multiple windows.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Cruz Moreno of providing a mechanism to manage applications in a windowed environment and to provide an efficient and intuitive way to manage groups and tabs related to applications in a windowing environment (see Col. 1, lines: 14-67, and Col. 2, lines: 1-6), with a reasonable expectation of success. The motivation to combine the teachings of Pettiross in view of Kinsella with the teachings of Cruz Moreno would 
Pettiross, Kinsella, and Cruz Moreno fail to explicitly disclose the limitation through the workspace widget, opening a first workspace menu from the first workspace, the first workspace menu providing at least one available action associated with the first workspace.  Anderson discloses systems and methods for managing a group of virtual workspaces (“desktops”) similar to Pettiross, Kinsella, and Cruz Moreno.  Furthermore, Anderson discloses a virtual desktop manager widget including a number of buttons for enacting corresponding functions with respect to the virtual workspaces (see ¶ 0033).  Actuation in the widget area through a right-click allows for the display of a pop-up menu related to the virtual workspace management, including at least the workspace-specific function of configuring a desktop image (See Figs. 8-9 and ¶ 0041).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the virtual workspace of Pettiross, Kinsella, and Cruz Moreno to include the virtual workspace widget menu actuation of Anderson.  One would have been motivated to make such a combination for the advantage of assisting a user in more efficiently traversing and manipulating a virtual workspace environment.  See Anderson, ¶ 0006.

As to claim 2, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Pettiross in view of Kinsella, Cruz Moreno, and Anderson, combined for at least the reasons discussed above further discloses wherein the state of the first workspace includes a set of open applications (see Pettiross; Fig. 2, ¶ 0045-0048, showing the mechanism whereby the first workspace “Internet Engine” contains a plurality of open Internet Explorer windows).



As to claim 5, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Pettiross in view of Kinsella, Cruz Moreno, and Anderson, combined for at least the reasons discussed above further discloses, wherein the workspace widget is a horizontal widget and the second position is to a right of the first position from a perspective of the user (see Pettiross; Fig. 2, ¶ 0045-0048, showing the mechanism whereby the workspace widgets identified by taskbar items 213a and 213b are shown horizontally in the task bar area 210, where 213b is to the right of 213a).

As to claim 6, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Pettiross in view of Kinsella, Cruz Moreno, and Anderson, combined for at least the reasons discussed above further discloses, receiving an additional input from a user to save a state of the second workspace (see Pettiross; Fig. 3, ¶ 0051-0052, showing the mechanism whereby a plurality of applications are identified in Window Title 3 (the second workspace) and the user can save the state of the workspace by “Minimize All” which will minimize the applications in the Window Title3 workspace).


moving the first graphical object from the second position to a third position (see Cruz Moreno; Fig. 5, Col. 6, lines: 35-61, showing the mechanism whereby the graphical object in this case a tab is shifted to the right by one spot as a new tab is added to the user interface, thus moving the first graphical object from the second position to the third position);
moving the second graphical object from the first position to the second position see Cruz Moreno; Fig. 5, Col. 6, lines: 35-61, showing the mechanism whereby the graphical object in this case a tab is shifted to the right by one spot as a new tab is added to the user interface, thus moving the second graphical object from the first position to the second position);
and adding a third graphical object to the workspace widget at the first position see Cruz Moreno; Fig. 5, Col. 6, lines: 35-61, showing the mechanism whereby the graphical object in this case a tab is added to the user interface to the leftmost spot, thus adding a third graphical object and moving the second graphical object from the first position to the second position).

As to claim 8, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 7. Pettiross in view of Kinsella, Cruz Moreno, and Anderson, combined for at least the reasons discussed above further discloses, providing a third workspace to the user through the GUI, the third workspace being associated with the third graphical object (see Pettiross; Fig. 2, ¶ 0045-0048, and flowchart Fig. 7, ¶ 0064, showing the mechanism whereby in steps 707 and 709 of Fig. 7 a new window is created in the workspace and a window tile is associated with the new application window).

As to claim 9, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Pettiross in view of Kinsella, Cruz Moreno, and Anderson, combined for at 

As to claim 18, Pettiross in view of Kinsella, Cruz Moreno, and Anderson, combined for at least the reasons discussed above discloses a non-transitory machine-readable medium comprising machine readable instructions that when executed by one or more processors of a computing system, cause the one or more processors to (see Pettiross; Fig.1, ¶ 0024-0026, showing the mechanism whereby the processor in the processing unit 120 executes instructions stored in memory 130): 
associate a first workspace with a first graphical object of a workspace widget, the workspace widget being provided to a user through a graphical user interface (GUI) (rejected as in claim 1);
receive an input from a user to create a second workspace (rejected as in claim 1); 
provide the second workspace to the user through the GUI (rejected as in claim 1); 
and in response to creation of the second workspace (rejected as in claim 1): 
saving the first workspace, the saving including automatically generating a first workspace name and using the first workspace name for saving the first workspace, wherein the first workspace name is based on a history of workspace names provided by the user (rejected as in claim 1), 
wherein the workspace names provided by the user are for workspaces that are similar to the first workspace (rejected as in claim 1),
wherein the first workspace name is further generated based on applications that are currently open within the first workspace (rejected as in claim 1); 

and add a second graphical object to the workspace widget at the first position, the second graphical object being associated with the second workspace (rejected as in claim 1).

As to claim 19, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the machine readable medium of claim 18. Pettiross in view of Kinsella, Cruz Moreno, and Anderson, combined for at least the reasons discussed above further discloses wherein the first graphical object comprises a thumbnail image of the first workspace (see Pettiross; Fig. 2, ¶ 0045-0048, showing the mechanism whereby the first graphical object 223a, for example contains a thumbnail image of the workspace for represented by "Internet Engine" 213 a contains a thumbnail image "E" representing the Internet Explorer).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pettiross in view of Kinsella, Cruz Moreno, and Anderson as applied to claim 1 above, and further in view of Luna et al. (US 2011/0246950 A1, hereinafter Luna).

As to claim 10, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Although the combination discloses creating and managing workspaces, they do not appear to explicitly recite: 
associating a tag with the first workspace, the tag corresponding to a characteristic of the first workspace, but the teachings of Luna can be relied upon for an explicit showing of this limitation (see Fig. 9, ¶ 0070-0072, block 906, showing the mechanism whereby a graphical indicator or tag is associated with a workspace to identify it as a unique workspace);
 and searching, based on the tag, a plurality of workspaces associated with graphical objects of the workspace widget, but the teachings of Luna can be relied upon for an explicit 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of Luna to provide a mechanism of tagging individual workspaces. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Luna of providing a mechanism to manage applications in a workspace and to provide an intuitive way to navigate through items in the workspace(s) (see ¶ 0004), with a reasonable expectation of success. The motivation to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of Luna would be to improve the usability of workspaces identified by Pettiross in view of Kinsella, Cruz Moreno, and Anderson by providing an easy mechanism to search for workspaces within a collaboration environment as identified by the teachings of Luna.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pettiross in view of Kinsella, Cruz Moreno, and Anderson as applied to claim 1 above, and further in view of McCann et al. (US 2011/0087982 A1, hereinafter McCann).

As to claim 11, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Although the combination discloses workspace and workspace widget manipulations, they do not appear to explicitly recite: 
moving application objects between the first workspace and the second workspace through the workspace widget, but the teachings of McCann can be relied upon for an explicit showing of this limitation (see Fig. 8, ¶ 0060, showing the mechanism whereby application objects can be moved among workspaces through the use of a drag and drop gesture. For 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of McCann to provide a mechanism of moving objects among multiple workspaces through the use of an application well consisting of multiple applications in an area of a user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in McCann of providing a mechanism to manage applications in a windowed environment and to provide an intuitive way to navigate through items in the environment (see ¶ 0003-0005, with a reasonable expectation of success. The motivation to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of McCann would be to enhance the workspace management capabilities of Pettiross by providing a mechanism to collaborate and share objects among the workspaces identified by Pettiross with the teachings provided by McCann.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pettiross in view of Kinsella, Cruz Moreno, and Anderson as applied to claim 1 above, and further in view of Yankovich et al. (US 8214747 B1, hereinafter Yankovich).

As to claim 14, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Although the combination discloses managing and saving multiple workspaces in a graphical user interface, it does not appear to explicitly recite: 
sharing the first workspace with another computing system operated by a different user, but the teachings of Yankovich can be relied upon for an explicit showing of this limitation (see Col. 8, lines: 51-61, showing the mechanism whereby workspaces can be shared with others when a user creates or obtains a workspace and then “publishes” the workspace to a server where it can be accessed by others. Next the user invites others to join the workspace as participants and from thereafter the workspace can be shared by other users that have joined the workspace).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of Yankovich to provide a mechanism for sharing workspaces among users.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Yankovich of providing a mechanism to share workspaces among users (see Col. 4, lines: 58-67), with a reasonable expectation of success. The motivation to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of Yankovich would be to improve the workspace management of objects within a collaboration environment by enabling the sharing of workspaces among a plurality of users.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oran et al. (US 5,920,316, hereinafter Oran) in view of Kinsella, further in view of Cruz Moreno, further in view of Anderson.

As to claim 15, Oran discloses a method for workspace management, the method performed by a computer processing system, the method comprising (see Col. 1, lines: 66-67, and Col. 2, lines: 1-67, showing a method for managing applications): 

in response to the input, creating a new, second workspace to the user through the GUI (see Fig. 3, Col. 6, lines: 7-43, showing the mechanism whereby a workspace such as “Microsoft Word” that is currently active is denoted in the taskbar. When a new application is opened, the application is now active and an indication of the active application such as “Microsoft Mail-[Inbox]” is created and displayed in the taskbar); 
and in response to creating the new, second workspace (see Fig. 13, Col. 2, lines: 49-67, and Col. 3, lines, showing a new window or workspace displayed in the display, in this case a calculator application is added to the user interface):
Although Oran discloses managing and saving multiple workspaces in a graphical user interface, it does not appear to explicitly recite:
receiving an input from a user to save a state of the first workspace, but the teachings of Kinsella can be relied upon for an explicit showing of this limitation (Kinsella discloses automatic generation of filenames, including a relevant name as part of the filename, such as a calendar entry or contact name, at ¶ 0036),
the saving including automatically generating a first workspace name and using the first workspace name for saving the state of the first workspace, but the teachings of Kinsella can be relied upon for an explicit showing of this limitation (the generated filename may use prior user-
wherein the first workspace name is based on a history of workspace names provided by the user, wherein the workspace names provided by the user are for workspaces that are similar to the first workspace, but the teachings of Kinsella can be relied upon for an explicit showing of this limitation (the generated filename may use prior user-entered data as a part of the filename, such as a calendar entry or contact, at ¶ 0036-0037, or related to a user pre-defined geographical area, at ¶ 0038),
wherein the first workspace name is further generated based on applications that are currently open within the first workspace, but the teachings of Kinsella can be relied upon for an explicit showing of this limitation (Kinsella discloses utilizing dynamic information as part of a filename, such as the current date, time, or location.  See Figs. 6-7, ¶ 0046, and ¶ 0050.  While Kinsella does not explicitly disclose including open applications as part of the filename, such information is analogous to the dynamic information shown in Figs. 6-7, and would have been obvious to include in a filename for a workspace.  See Kinsella, ¶ 0049, which allows for the addition of any relevant, user-selectable information to be included as part of a filename).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross with the teachings of Kinsella to provide a mechanism for using historical data for naming objects such as files, workspaces, or folders. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kinsella of providing a mechanism to manage naming conventions through the use of history of changes that are monitored by the workspace system with a reasonable expectation of success. The motivation to combine the teachings of Pettiross with the teachings of Kinsella would be to efficiently organize and save data to a user’s device without having to spend extra time renaming a file with relevant terms to assist in organization.  See Kinsella, ¶ 0026.

moving the first graphical object from a first position in the workspace widget to a second position in the workspace widget, the second position being below the first position but the teachings of Cruz Moreno can be relied upon for an explicit showing of this limitation (see Fig. 5, Col. 6, lines: 35-61, showing the mechanism whereby the placement of a newly created workspace widget, which in this case is a visual tab can be configured to be positioned to the leftmost position in the graphical user interface and consequently the tab in the original leftmost position is shifted to the right. Cruz Moreno discloses that by default an added tab is added to the leftmost position but can further be configured to be added to the rightmost position in the tab order. In this case, the default positioning of the tab reads on the claimed invention. Although Cruz Moreno does not explicitly identify workspace widgets, one of ordinary skill in the art would agree that the shifting of a tab vice a widget discloses the mechanism of moving graphical objects from a first position to a second position. In the case since the tabs are now displayed vertically since the taskbar is moved to the left of the display as discussed above through the teachings of Oran, the addition of a tab follows the same mechanism as identified above however, visually since the taskbar is now in a vertical display, the tabs are shifted from the top and pushed down); 
and adding a second graphical object to the workspace widget, the second graphical object being at the first position, the second graphical object being associated with the second workspace, but the teachings of Cruz Moreno can be relied upon for an explicit showing of this limitation (see Fig. 5, Col. 6, lines: 35-61, showing the mechanism whereby the application associated with the second graphical object is associated with the leftmost tab in the user interface and the workspace widget or tab associated with the first graphical object is shifted one spot to the right. Although Cruz Moreno does not explicitly identify workspace widgets, one of ordinary skill in the art would agree that the adding of a tab vice a widget discloses the 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Oran in view of Kinsella with the teachings of Cruz Moreno to provide a mechanism for customizing the ordering of components in a graphical user interface that contain multi document components, groups, and multiple windows.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Cruz Moreno of providing a mechanism to manage applications in a windowed environment and to provide an efficient and intuitive way to manage groups and tabs related to applications in a windowing environment (see Col. 1, lines: 14-67, and Col. 2, lines: 1-6), with a reasonable expectation of success. The motivation to combine the teachings of Oran in view of Kinsella with the teachings of Cruz Moreno would be to improve the workspace management of objects within a collaboration environment by providing added features of rearranging objects in a workspace environment to fit the needs of a user.
Oran, in view of Kinsella and Cruz Moreno fail to explicitly disclose the state including a set of open applications within the workspace, the state further including files associated with the open applications, and through the workspace widget, opening a first workspace menu from the first workspace, the first workspace menu providing at least one available action associated with the first workspace.  Anderson discloses systems and methods for managing a group of virtual workspaces (“desktops”) similar to Pettiross, Kinsella, and Cruz Moreno.  Furthermore, Anderson discloses a virtual desktop manager widget including a number of buttons for enacting corresponding functions with respect to the virtual workspaces (see ¶ 0033).  Actuation in the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the virtual workspace of Pettiross, Kinsella, and Cruz Moreno to include the virtual workspace widget menu actuation of Anderson.  One would have been motivated to make such a combination for the advantage of assisting a user in more efficiently traversing and manipulating a virtual workspace environment.  See Anderson, ¶ 0006.

As to claim 16, Oran in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 15. Oran in view of Kinsella, Cruz Moreno, and Anderson, combined for at least the reasons discussed above further discloses, receiving an additional input from a user to save a state of the second workspace (see Oran; Fig. 13, Col. 2, lines: 49-67, and Col. 3, lines, showing a new window or workspace displayed in the display, in this case a calculator application is added to the user interface in the second workspace); 
moving the first graphical object from the second position to a third position (see Cruz Moreno; Fig. 5, Col. 6, lines: 35-61, showing the mechanism whereby the graphical object in this case a tab is shifted to the right by one spot as a new tab is added to the user interface, thus moving the first graphical object from the second position to the third position);
moving the second graphical object from the first position to the second position (see Cruz Moreno; Fig. 5, Col. 6, lines: 35-61, showing the mechanism whereby the graphical object in this case a tab is shifted to the right by one spot as a new tab is added to the user interface, thus moving the second graphical object from the first position to the second position);
.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pettiross in view of Kinsella, Cruz Moreno, and Anderson as applied to claims 1 and 18 above, and further in view of Oran.

As to claim 4, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the method of claim 1. Although the combination discloses workspace management, they do not appear to explicitly recite: 
wherein the workspace widget is a vertical widget and the second position is below the first position, but the teachings of Oran can be relied upon for an explicit showing of this limitation (see Fig. 9 (flowchart), Col. 7, lines: 56-67, and Col. 8, lines: 1-12, Fig. 13, Col. 8, lines: 42-53, and Figs. 10A-10C, Col. 8, lines: 1-12, showing the mechanism in Fig. 13 whereby application are displayed in individual windows or workspace with the taskbar on the bottom as a default setting. The user can drag the taskbar to the left or right of the display and subsequently the taskbar is displayed vertically with the workspaces as shown in the flowchart of Fig. 9 and the display in Fig. 10C. Additionally the second position of the widget 40 is below the first position of the widget 38 as depicted in Fig. 10C).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of Oran to provide a mechanism for displaying workspace widgets or taskbar applications in a vertical manner within the taskbar or workspace widget.  One of ordinary skill in 

As to claim 20, Pettiross in view of Kinsella, Cruz Moreno, and Anderson discloses the machine readable medium of claim 18. Although the combination discloses creating, saving and managing workspaces, they do not appear to explicitly recite: 
wherein the workspace widget is a vertical widget and the second position is below the first position, but the teachings of Oran can be relied upon for an explicit showing of this limitation (see Fig. 9 (flowchart), Col. 7, lines: 56-67, and Col. 8, lines: 1-12, Fig. 13, Col. 8, lines: 42-53, and Figs. 10A-10C, Col. 8, lines: 1-12, showing the mechanism in Fig. 13 whereby application are displayed in individual windows or workspace with the taskbar on the bottom as a default setting. The user can drag the taskbar to the left or right of the display and subsequently the taskbar is displayed vertically with the workspaces as shown in the flowchart of Fig. 9 and the display in Fig. 10C. Additionally the second position of the widget 40 is below the first position of the widget 38 as depicted in Fig. 10C).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Pettiross in view of Kinsella, Cruz Moreno, and Anderson with the teachings of Oran to provide a mechanism for displaying workspace widgets or taskbar applications in a vertical manner within the taskbar or workspace widget.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajarajan (US Publication 2002/0149615 A1) discloses systems and method for managing a plurality of virtual workspaces with a graphical user interface.  Terada (US Publication 2003/0142953 A1) discloses automatic file name generation utilizing file naming rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL ROSWELL/           Primary Examiner, Art Unit 2145